           Case:20-17543-MER Doc#:59 Filed:01/19/21                                            Entered:01/19/21 14:03:42 Page1 of 39




 Fill in this information to identify the case:

 Debtor name         Clean Energy Collective, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)         20-17543
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $502,511.50
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                           $14,888,482.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                           $37,591,760.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
          Case:20-17543-MER Doc#:59 Filed:01/19/21                                             Entered:01/19/21 14:03:42 Page2 of 39
 Debtor       Clean Energy Collective, LLC                                                              Case number (if known) 20-17543



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               CIGNA Edge                                                  10/20/2020                       $43,886.95           Secured debt
                                                                           $9059.01                                              Unsecured loan repayments
                                                                           9/22/2020                                             Suppliers or vendors
                                                                           $8,210.85                                             Services
                                                                           8/20/2020
                                                                           $26617.09                                             Other Ongoing invoices
                                                                                                                               based on the contract with the
                                                                                                                               healthcare provider

       3.2.
               EMentorGroup LLC                                            10/22/2020                       $54,000.00           Secured debt
                                                                           $18,000                                               Unsecured loan repayments
                                                                           10/9/2020                                             Suppliers or vendors
                                                                           $36,000                                               Services
                                                                                                                                  Other Prepayment of ongoing
                                                                                                                               services required to achieve
                                                                                                                               milestone obligations to earn
                                                                                                                               future incoming payments from
                                                                                                                               CCR. See Schedule A/B at 8.1.

       3.3.
               Great-West Trust Company LLC                                10/9/2020                          $8,158.51          Secured debt
               PO Box 561148                                               $2,225.53                                             Unsecured loan repayments
               Denver, CO 80256                                            9/28/2020                                             Suppliers or vendors
                                                                           $1,977.66                                             Services
                                                                           9/16/2020
                                                                           $1,977.66                                              Other Transfer of funds
                                                                           9/2/2020                                            withheld from employees for
                                                                           $1,977.66                                           their contributions to the 401K
                                                                                                                               plan - in essence these were
                                                                                                                               amounts held in trust to be
                                                                                                                               remitted to Great-West

       3.4.
               Justin Reed                                                 10/21/2020                         $7,200.00          Secured debt
               1010 Alsace Way                                             $1,200                                                Unsecured loan repayments
               Lafayette, CO 80026                                         9/25/2020                                             Suppliers or vendors
                                                                           $3,000                                                Services
                                                                           9/3/2020
                                                                           $3,000                                                 Other Payments for ongoing
                                                                                                                               IT services

       3.5.
               Njevity, Inc.                                               11/4/2020                        $14,678.50           Secured debt
               9250 E. Costilla Avenue, Suite 400                          $2,549.50                                             Unsecured loan repayments
               Englewood, CO 80112                                         11/4/2020                                             Suppliers or vendors
                                                                           $1,700                                                Services
                                                                           10/2/2020
                                                                           $5,214.50                                             Other Monthly fee for
                                                                           9/2/2020                                            accounting software
                                                                           $5,214.50
       3.6.
               Plante & Moran, PLLC                                        11/18/2020                       $50,375.00           Secured debt
               16060 Collections Center Drive                              $24,950                                               Unsecured loan repayments
               Chicago, IL 60693                                           10/16/2020                                            Suppliers or vendors
                                                                           $25,425                                               Services
                                                                                                                                  Other Tax preparation fees
                                                                                                                               for 2019 income tax filings




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case:20-17543-MER Doc#:59 Filed:01/19/21                                            Entered:01/19/21 14:03:42 Page3 of 39
 Debtor       Clean Energy Collective, LLC                                                               Case number (if known) 20-17543



       Creditor's Name and Address                                         Dates                   Total amount of value         Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.7.
               Willis Towers Watson Southeast, Inc.                        11/18/2020                       $13,956.22                Secured debt
               29982 Network Place                                         $6,495.49                                                  Unsecured loan repayments
               Chicago, IL 60673                                           10/16/2020                                                 Suppliers or vendors
                                                                           $7,460.73                                                  Services
                                                                                                                                   Other Insurance premiums
                                                                                                                                 payments

       3.8.
               Paycom                                                      8/24/2020                       $325,840.40                Secured debt
               4601 DTC Blvd., Suite 1025                                  $29,392.33                                                 Unsecured loan repayments
               Denver, CO 80237                                            9/8/2020                                                   Suppliers or vendors
                                                                           $34,468.01                                                 Services
                                                                           9/22/2020
                                                                           $30,456.74                                               Other Employee payroll
                                                                           10/6/2020                                             including remittance of tax
                                                                           $33,665.82                                            deposits to the taxing
                                                                           10/20/2020                                            authorities
                                                                           $22,696.65
                                                                           11/3/2020
                                                                           $27,911.22
                                                                           11/17/2020
                                                                           $147,249.63

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                   Total amount of value         Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken
       ANB Bank                                                 CEC pledged $100,000 cash against the                          11/17/2020                $100,000.00
       3033 E. First Avenue                                     loan in anticipation of the sale of the assets
       Denver, CO 80206                                         in the entity CEC Solar #1112, LLC to a
                                                                third party by the end of October and the
                                                                sale did not close. so the bank offset the
                                                                pledged amount from the Debtor's account.
                                                                Last 4 digits of account number:


 Part 3:      Legal Actions or Assignments
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case:20-17543-MER Doc#:59 Filed:01/19/21                                              Entered:01/19/21 14:03:42 Page4 of 39
 Debtor       Clean Energy Collective, LLC                                                                 Case number (if known) 20-17543




7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case               Court or agency's name and           Status of case
               Case number                                                                   address
       7.1.    Clean Energy Collective LLC                                                   District Court, Boulder                   Pending
               v. Borrego Solar Systems,                                                     County Colorado                           On appeal
               Inc., and 1115 Solar                                                          1777 6th Street
                                                                                                                                       Concluded
               Development, LLC                                                              Boulder, CO 80302
               2016CV30545

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss             Value of property
       how the loss occurred                                                                                                                                    lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
          Case:20-17543-MER Doc#:59 Filed:01/19/21                                             Entered:01/19/21 14:03:42 Page5 of 39
 Debtor        Clean Energy Collective, LLC                                                              Case number (if known) 20-17543



                 Who was paid or who received                        If not money, describe any property transferred           Dates        Total amount or
                 the transfer?                                                                                                                       value
                 Address
       11.1.     Wadsworth Garber Warner
                 Conrardy, P.C.
                 2580 West Main Street                               $8,445.50 was applied to pre-petition
                 Suite 200                                           services, leaving a balance of $45,227.90                 11/1 and
                 Littleton, CO 80120                                 on the filing date.                                       11/18/20          $53,673.40

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None.

       Name of trust or device                                       Describe any property transferred                Dates transfers       Total amount or
                                                                                                                      were made                      value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

          None.

                Who received transfer?                          Description of property transferred or                   Date transfer      Total amount or
                Address                                         payments received or debts paid in exchange              was made                    value
       13.1 Community Solar Platform
       .    Holdings, LLC
                30 N. Gould Street, Suite R                     membership interests in Community
                Sheridan, WY 82801                              Solar Platform LLC and associated items                  June 10, 2020                  $1.00

                Relationship to debtor



       13.2                                                     2015 Ford F150. Buyer sent funds
       .    Luiz Pinheiro                                       directly to Ford Credit to payoff and buy
                4406 E. 118th Ct.                               the truck. The total purchase price was
                Denver, CO 80233                                the loan payoff.                                         6/4/2020                 $7,701.51

                Relationship to debtor
                None


       13.3 Various Third Parties
       .                                                        Desks                                                    7/11/19; 1/29/19         $4,440.00

                Relationship to debtor
                None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case:20-17543-MER Doc#:59 Filed:01/19/21                                            Entered:01/19/21 14:03:42 Page6 of 39
 Debtor        Clean Energy Collective, LLC                                                             Case number (if known) 20-17543



                Who received transfer?                          Description of property transferred or                   Date transfer            Total amount or
                Address                                         payments received or debts paid in exchange              was made                          value
       13.4                                                                                                              8/23/19;
       .                                                                                                                 10/8/19; 7/9/20;
                Various Third Parties                                                                                    7/17/20; 8/7/20;
                                                                Office Furniture                                         8/27/20; 8/28/20             $13,970.00

                Relationship to debtor
                None


       13.5 BCinteriors
       .    3550 Frontier Avenue                                                                                         9/20/19;
                Suite C2                                                                                                 7/31/20;
                Boulder, CO 80301                               Office Furniture                                         8/31/20; 9/16/20             $13,900.00

                Relationship to debtor
                None


       13.6 Superior Self Storage
       .    7542 W Coal Creek Drive.
                Louisville, CO 80027                            Office Furniture                                         7/15/20                          $421.00

                Relationship to debtor
                None


 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     363 Centennial Parkway, 3rd Floor                                                                         October 2014 to August 31, 2020
                 Louisville, CO 80027

       14.2.     146 West Boylston Drive                                                                                   December 2014 through December
                 Worcester, MA 01606                                                                                       2019

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-17543-MER Doc#:59 Filed:01/19/21                                             Entered:01/19/21 14:03:42 Page7 of 39
 Debtor      Clean Energy Collective, LLC                                                               Case number (if known) 20-17543




                  Social Security numbers for all REC customers
                  Does the debtor have a privacy policy about that information?
                      No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Clean Energy Collective 401(K) Plan                                                        EIN: 27-04088423

                    Has the plan been terminated?
                      No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was            Last balance
              Address                                           account number            instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Superior Self Storage                                         Thomas M. Jannsen, CPA               Records and some equipment              No
       7542 W Coal Creek Drive                                       Alyssa Tobias                        parts.                                  Yes
       Louisville, CO 80027                                          Salvador Torres



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
          Case:20-17543-MER Doc#:59 Filed:01/19/21                                             Entered:01/19/21 14:03:42 Page8 of 39
 Debtor      Clean Energy Collective, LLC                                                               Case number (if known) 20-17543



    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    See Attachment                                                                                    EIN:

                                                                                                               From-To


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
          Case:20-17543-MER Doc#:59 Filed:01/19/21                                             Entered:01/19/21 14:03:42 Page9 of 39
 Debtor      Clean Energy Collective, LLC                                                               Case number (if known) 20-17543



       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26a.1.       Plante & Moran, PLLC                                                                                                  2017 to present
                    8181 E. Tufts Avenue, Suite 600
                    Denver, CO 80237

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Njevity, Inc.
                    9250 E. Costilla Avenue, Suite 400
                    Englewood, CO 80112
       26c.2.       Thomas Jannsen
                    1599 Redwing Lane
                    Broomfield, CO 80020

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Willis Towers Watson Southeast, Inc.
                    29982 Network Place
                    Chicago, IL 60673
       26d.2.       Brevet Capital Advisors
                    230 Park Avenue, Suite 1525
                    New York, NY 10001
       26d.3.       First Solar Distributed Generation, LLC
                    350 West Washington Street, Suite 600
                    Attn: Richard Romero
                    Tempe, AZ 85281
       26d.4.       Black Coral Capital, LLC
                    110 West 7th Street, Suite 2000
                    Attn: Scott Rowland
                    Tulsa, OK 74119
       26d.5.       Zions Bank
                    1 South Main Street
                    Salt Lake City, UT 84133
       26d.6.       ANB Bank
                    3033 E. First Avenue
                    Denver, CO 80206
       26d.7.       Great Western Bank
                    225 S. Main Avenue
                    Sioux Falls, SD 57104
       26d.8.       Goldman Sachs


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
        Case:20-17543-MER Doc#:59 Filed:01/19/21                                              Entered:01/19/21 14:03:42 Page10 of 39
 Debtor      Clean Energy Collective, LLC                                                               Case number (if known) 20-17543



       Name and address
       26d.9.       KeyBank
                    127 Public Square
                    Cleveland, OH 44114
       26d.10.      Consolidated Edison of New York, Inc.
                    Att. Law Department
                    4 Irving Place RM 1875
                    New York, NY 10003

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Steve Roitman                                  c/o NAI CEC Holdings, Inc.                          Director
                                                      100 Saint Paul Street, Suite 305
                                                      Englewood, CO 80111
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       David Roitman                                  c/o NAI CEC Holdings, Inc.                          Director
                                                      100 Saint Paul Street, Suite 305
                                                      Englewood, CO 80111
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Robert Sheard                                  c/o NAI CEC Holdings, Inc.                          Director
                                                      100 Saint Paul Street, Suite 305
                                                      Englewood, CO 80111
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       NAI CEC Holdings, Inc.                         100 Saint Paul Street, Suite 305                    Director                              51%
                                                      Englewood, CO 80111                                                                       ownership
                                                                                                                                                interest
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Thomas Jannsen                                 1599 Redwing Lane                                   CFO, CEO & Director
                                                      Broomfield, CO 80020

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Tom Sweeney                                    825 7th Street                                      Director                              1.23%
                                                      Boulder, CO 80302                                                                         ownership
                                                                                                                                                interest


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
        Case:20-17543-MER Doc#:59 Filed:01/19/21                                              Entered:01/19/21 14:03:42 Page11 of 39
 Debtor      Clean Energy Collective, LLC                                                               Case number (if known) 20-17543



       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Tom Sweeney                                    825 7th Street                                      President and CEO               CEO 3/31/2020
                                                      Boulder, CO 80302                                                                   through 8/6/2020
                                                                                                                                          President 3/1/2012
                                                                                                                                          through 8/6/2020
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Paul Spencer                                   5000 Bear Ridge Road                                CEO and Director                through 3/31/2020
                                                      Basalt, CO 81621

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Bart Rupert                                    1318 Greening Avenue                                Chief Information Officer       through 6/10/2020
                                                      Erie, CO 80516

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Sam Cunningham                                 319 S. Peak Road                                    Chief Legal Officer             through 3/31/2020
                                                      Boulder, CO 80302

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Katherine Worden                               4926 Fountain Street                                Chief Legal Officer             3/31/2020-8/6/2020
                                                      Boulder, CO 80304

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Melinda Walker                                 1498 Amherst Street                                 Chief Legal Officer             8/6/2020 through
                                                      Louisville, CO 80027                                                                9/30/2020


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates            Reason for
                                                                property                                                                  providing the value
       30.1 Paul Spencer                                                                                                 11/19/19
       .    PO Box 270754                                                                                                through
               Louisville, CO 80027                             $181,317.24                                              11/18/20         Compensation

               Relationship to debtor
               Former CEO and Director


       30.2 Tom Sweeney                                                                                                  11/19/19
       .    825 7th Street                                                                                               through
               Boulder, CO 80302                                $282,861.64                                              11/18/20         Compensation

               Relationship to debtor
               Former President, CEO and
               Director



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
        Case:20-17543-MER Doc#:59 Filed:01/19/21                                              Entered:01/19/21 14:03:42 Page12 of 39
 Debtor      Clean Energy Collective, LLC                                                               Case number (if known) 20-17543



               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.3 Bart Rupert                                                                                                  11/19/19
       .    1318 Greening Avenue                                                                                         through
               Erie, CO 80516                                   $191,392.87                                              11/18/20          Compensation

               Relationship to debtor
               Former Chief Information
               Officer


       30.4 Sam Cunningham                                                                                               11/19/19
       .    319 S. Peak Road                                                                                             through
               Boulder, CO 80302                                $144,810.90                                              11/18/20          Compensation

               Relationship to debtor
               Former Chief Legal Officer


       30.5 Thomas Jannsen                                                                                               11/19/19
       .    1599 Redwing Lane                                                                                            through
               Broomfield, CO 80020                             $279,256.90                                              11/18/20          Compensation

               Relationship to debtor
               CFO, CEO and Director


       30.6 Katherine Worden                                                                                             11/19/19
       .    4926 Fountain Street                                                                                         through
               Boulder, CO 80304                                $133,861.41                                              11/18/20          Compensation

               Relationship to debtor
               Former Chief Legal Officer


       30.7 Melinda Walker                                                                                               11/19/19
       .    1498 Amherst Street                                                                                          through
               Louisville, CO 80027                             $112,092.34                                              11/18/20          Compensation

               Relationship to debtor
               Former Chief Legal Officer


       30.8 NAI CEC Holdings, Inc.
       .    100 Saint Paul Street, Suite                                                                                 11/19/19
               305                                                                                                       through
               Englewood, CO 80111                              $90,147.32                                               11/18/20          Compensation

               Relationship to debtor
               51% equity owner


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    Clean Energy Collective, LLC                                                                               EIN:        XX-XXXXXXX




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 12
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
Case:20-17543-MER Doc#:59 Filed:01/19/21   Entered:01/19/21 14:03:42 Page13 of 39
        Case:20-17543-MER Doc#:59 Filed:01/19/21                                                                            Entered:01/19/21 14:03:42 Page14 of 39

 Fill in this information to identify the case:

 Debtor name            Clean Energy Collective, LLC

 United States Bankruptcy Court for the:                       DISTRICT OF COLORADO

 Case number (if known)               20-17543
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $           155,771.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,714,584.14

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,870,355.14


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       33,136,657.28


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                724.70

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        6,851,654.81


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         39,989,036.79




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
         Case:20-17543-MER Doc#:59 Filed:01/19/21                                       Entered:01/19/21 14:03:42 Page15 of 39

 Fill in this information to identify the case:

 Debtor name         Clean Energy Collective, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)         20-17543
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number


           3.1.    Alpine Bank                                              Checking                     5797                                         $36.49




           3.2.    ANB Bank                                                 Checking                     0582                                     $2,248.64




           3.3.    ANB Bank                                                 Marketing                    3200                                         $93.21




           3.4.    ANB Bank                                                 Checking                     2051                                       $100.00




           3.5.    Great Western Bank                                       Checking                     8734                                         $40.88




           3.6.    Soopers Credit Unions                                    Checking                     8816                                    $14,780.49




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
        Case:20-17543-MER Doc#:59 Filed:01/19/21                                        Entered:01/19/21 14:03:42 Page16 of 39

 Debtor           Clean Energy Collective, LLC                                               Case number (If known) 20-17543
                  Name




           3.7.     ANB Bank                                                Checking                        4442                                 $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                          $17,299.71
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Escrow deposit in connection with CEC DB August 2020 asset sale.                                                    $300,000.00




           7.2.     Security deposit with 367 US Route 1, Inc. for Maine office lease.                                                     $1,000.00




           7.3.     Security deposit for Maine office lease.                                                                               $4,742.09



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.     E Mentor Group subscription prepayments                                                                              $22,500.00




 9.        Total of Part 2.                                                                                                         $328,242.09
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                     Valuation method used     Current value of
                                                                                                     for current value         debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
        Case:20-17543-MER Doc#:59 Filed:01/19/21                                        Entered:01/19/21 14:03:42 Page17 of 39

 Debtor         Clean Energy Collective, LLC                                                  Case number (If known) 20-17543
                Name

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     See Attachment                                                               %                                          Unknown



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                                   $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of       Valuation method used     Current value of
           property                                       extent of           debtor's interest       for current value         debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                Case:20-17543-MER Doc#:59 Filed:01/19/21                               Entered:01/19/21 14:03:42 Page18 of 39



Entity Name                                           Nature of Business        Debtor's Ownership Interest in Entity   Business Description
                                                      Intermediate Subsidiary
ALBURGH SOLAR 1, LLC
                                                                                100% ownership                          Holding company for interest held in two solar operating LLCs.
Blackstone Community Solar MA 1, LLC                  Project Company           100% ownership                          No assets, project did not get developed.
                                                      Project Company
Can Solar1, LLC
                                                                                99.78% ownership                        Operating solar array LLC - solar panels owned by customers in array.
                                                      CEC Wholly Owned
CEC Affiliates Operations and Maintenance Revocable
                                                                                                                        O&M Trust that is managed by ANB Bank - ANB holds funds in trust
Trust
                                                                                100% ownership                          on behalf of various CEC managed operating solar arrays.
                                                      CEC Wholly Owned                                                  Software trust - software sold previously - company has funds on
CEC Affiliates Software Revocable Trust
                                                                                100% ownership                          deposit.
                                                      CEC Wholly Owned                                                  Holding company that held 100% ownership of selected LLCs that
                                                                                                                        held leases, contracts, permits for projects under development. The
CEC Development, LLC
                                                                                                                        company has no remaining assets or projects LLCs under
                                                                                100% ownership                          development.
                                                      HoldCo                    100% owned by CEC Development
CEC Framework HoldCo AM, LLC
                                                                                Borrower, LLC                           Company was formed but had no activity.
                                                      HoldCo                    100% owned by CEC Development
CEC Framework HoldCo PR, LLC
                                                                                Borrower, LLC                           Company was formed but had no activity.
CEC LeaseHold Co. 1, LLC                              Intermediate Subsidiary   100% ownership                          No assets or liabilities in LLC or activity
CEC RAD MN, LLC                                       HoldCo                    100% ownership                          Company was formed but had no activity.
                                                      Intermediate Subsidiary   100% owned by CEC Renewable Assets,     Holding company for solar project development activities and
CEC Renewable Assets Development, LLC
                                                                                LLC                                     companies
                                                      Intermediate Subsidiary                                           Holding company for solar project development activities and
CEC Renewable Assets, LLC
                                                                                100% ownership                          companies
                                                      Intermediate Subsidiary   100% owned by CEC Renewable Assets      Holding company for solar project development activities and
CEC Development Borrower, LLC
                                                                                Development, LLC                        companies
CEC SOLAR # 1101 LLC                                  Project Company           100% ownership                          No assets or liabilities in LLC or activity
CEC SOLAR # 1135, LLC                                 Project Company           100% ownership                          No assets or liabilities in LLC or activity
                                                      Project Company                                                   Operating solar array LLC - solar panels owned by customers in array.
CEC Solar #1020, LLC                                                                                                    Selected project assets and liabilities in process of being sold to Town
                                                                                99.84% ownership                        of Breckenridge.
                                                      Project Company
CEC Solar #1021, LLC
                                                                                100% owned by CEC Solar Fund 1, LLC     Operating solar array LLC - solar panels owned by customers in array.
                                                      Project Company
CEC Solar #1022, LLC
                                                                                100% owned by CEC Solar Fund 1, LLC     Operating solar array LLC - solar panels owned by customers in array.
                                                      Project Company
CEC Solar #1023, LLC
                                                                                100% owned by CEC Solar Fund 1, LLC     Operating solar array LLC - solar panels owned by customers in array.
                                                      Project Company
CEC Solar #1024, LLC                                                            80% direct ownership, 19% owned by      Operating solar array LLC - solar panels owned by customers in array.
                                                                                Clean Energy Capital Fund 1, LLC        Selected project assets and liabilities sold to incumbent utility.
                                                      Project Company
CEC Solar #1025, LLC
                                                                                100% owned by CEC Solar Fund 1, LLC     Operating solar array LLC - solar panels owned by customers in array.
                             Case:20-17543-MER Doc#:59 Filed:01/19/21                          Entered:01/19/21 14:03:42 Page19 of 39


                                               Project Company
CEC Solar #1026, LLC
                                                                         100% owned by CEC Solar Fund 1, LLC     Operating solar array LLC - solar panels owned by customers in array.
                                               Project Company           Owned by Alburgh Solar 1, LLC and 3rd
CEC Solar #1027, LLC
                                                                         party in a tax flip arrangement         Operating solar array LLC - solar panels owned by customers in array.
                                               Project Company
CEC Solar #1034, LLC                                                                                             Operating solar array LLC - solar panels owned by customers in array.
                                                                         99.01% ownership                        Selected project assets and liabilities sold to incumbent utility.
                                               Project Company
CEC Solar #1035, LLC                                                                                             Operating solar array LLC - solar panels owned by customers in array.
                                                                         99.01% ownership                        Selected project assets and liabilities sold to incumbent utility.
                                               Project Company
CEC SOLAR #1036, LLC                                                                                             Operating solar array LLC - solar panels owned by customers in array.
                                                                         99.01% ownership                        Selected project assets and liabilities sold to incumbent utility.
                                               Project Company
CEC Solar #1037, LLC
                                                                         100% owned by CEC Solar Fund 1, LLC     Operating solar array LLC - solar panels owned by customers in array.
                                               Project Company
CEC Solar #1038, LLC                                                                                             Operating solar array LLC - solar panels owned by customers in array.
                                                                         99% ownership                           Selected project assets and liabilities sold to incumbent utility.
                                               Project Company
CEC SOLAR #1042, LLC
                                                                         99% ownership                           Operating solar array LLC - solar panels owned by customers in array.
                                               Project Company           Owned by Alburgh Solar 1, LLC and 3rd
CEC Solar #1044, LLC
                                                                         party in a tax flip arrangement         Operating solar array LLC - solar panels owned by customers in array.
CEC Solar #1060, LLC*DO NOT USE* New Project   Project Company
Acushnet MA 2 LLC                                                        100% ownership                          No assets or liabilities in LLC or activity
CEC Solar #1061, LLC                           Project Company           100% ownership                          No assets or liabilities in LLC or activity
CEC Solar #1064, LLC                           Project Company           100% ownership                          No assets or liabilities in LLC or activity
                                               Project Company                                                   Operating solar array LLC - a blend of solar panels owned by
CEC SOLAR #1112, LLC                                                                                             customers and the LLC in this array. LLC generates recurring revenue
                                                                         99% ownership                           from owned panels. Bank debt exists on LLC.
                                               Project Company
CEC SOLAR #1113, LLC
                                                                         100% owned by CEC Solar Fund 1, LLC     Operating solar array LLC - solar panels owned by customers in array.
CEC Solar #1116 LLC                            Project Company           100% ownership                          No assets or liabilities in LLC or activity
                                               Intermediate Subsidiary   Owned by Clean Energy Capital Fund 1,
CEC Solar Fund 1, LLC                                                    LLC and 3rd party in a tax flip
                                                                         arrangement                             Holding company for interest held in eight solar operating LLCs.
CEC SOLAR FUND 2, LLC                          Intermediate Subsidiary   100% ownership                          No assets or liabilities in LLC or activity
CEC Solar Fund 3 LLC                           Intermediate Subsidiary   100% ownership                          No assets or liabilities in LLC or activity
CEC SOLAR FUND 4 LLC                           CEC Wholly Owned          100% ownership                          No assets or liabilities in LLC or activity
CEC Solar Holdings DE, LLC                     HoldCo                    100% ownership                          No assets or liabilities in LLC or activity
CEC Solar Holdings MA, LLC                     CEC Wholly Owned          100% ownership                          No assets or liabilities in LLC or activity
Cheshire MA 1, LLC                             Project Company           100% owned by CEC Renewable Assets
                                                                         Development, LLC                        No assets or liabilities in LLC or activity
                                               Project Company           100% owned by CEC Renewable Assets
Clarksburg MA 2, LLC
                                                                         Development, LLC                        No assets or liabilities in LLC or activity
                                   Case:20-17543-MER Doc#:59 Filed:01/19/21                     Entered:01/19/21 14:03:42 Page20 of 39


                                                Intermediate Subsidiary   100% owned by CEC Renewable Assets
Clean Energy Capital Fund 5, LLC
                                                                          Development, LLC                         No assets or liabilities in LLC or activity, final return filed 2019
                                                Intermediate Subsidiary                                            Holding company owning interest in operating solar array LLCs and
Clean Energy Capital Fund I, LLC
                                                                          95% ownership                            CEC Solar Fund 1, LLC (Tax Flip transaction)
Clean Energy Capital Partners I LLC             CEC Wholly Owned          100% ownership                           No assets or liabilities in LLC or activity
Clean Energy Capital, LLC                       CEC Wholly Owned          100% ownership                           No assets or liabilities in LLC or activity
Clean Energy Collective Deposit Trust           CEC Wholly Owned          100% ownership                           Trust for collections for subscribers of customers
Clean Energy Collective, LLC                    Corporate
                                                HoldCo                                                             Holding company that held 100% ownership of selected LLCs that
                                                                                                                   held leases, contracts, permits for projects under development. The
Clean Energy Community Holdco 1, LLC
                                                                                                                   company has no remaining assets or projects LLCs under
                                                                          100% ownership                           development.
                                                Project Company
Clear Solar1, LLC
                                                                          79.2% ownership                          Operating solar array LLC - solar panels owned by customers in array.
                                                Intermediate Subsidiary   Owned by Community Solar Parent 1,
COMMUNITY SOLAR FINANCE HOLDINGS I LLC                                    LLC, Community Solar Parent 1, LLC was
                                                                          sold in 2019                             Holding company for interest held in operating solar operating LLCs.
                                                Intermediate Subsidiary   Owned by Community Solar Parent 1,
COMMUNITY SOLAR FINANCE HOLDINGS II LLC                                   LLC, Community Solar Parent 1, LLC was
                                                                          sold in 2019                             Holding company for interest held in operating solar operating LLCs.
Community Solar Platform LLC                    CEC Wholly Owned          Sold in 2020                             Owned software platform
Critical Mass LLC                               Intermediate Subsidiary   100% ownership                           No assets or liabilities in LLC or activity
                                                Project Company                                                    Operating solar array LLC - solar panels owned by customers in array.
CS Solar1 LLC
                                                                          99.32% ownership                         Bank debt exists on LLC.
                                                Project Company           100% owned by CEC Renewable Assets
Deer Park NY 1 LLC
                                                                          Development, LLC                         No assets or liabilities in LLC or activity
Dighton MA 1, LLC                               Project Company           100% owned by CEC Renewable Assets
                                                                          Development, LLC                         No assets or liabilities in LLC or activity
Douglas MA 1, LLC                               Project Company           100% owned by CEC Renewable Assets
                                                                          Development, LLC                         No assets or liabilities in LLC or activity
East Bridgewater MA 1, LLC                      Project Company           100% owned by CEC Renewable Assets
                                                                          Development, LLC                         No assets or liabilities in LLC or activity
                                                CEC Wholly Owned                                                   Provided services to operating and maintenance services to
Energy Equipment Limited
                                                                          100% ownership                           operating solar LLCs.
                                                Intermediate Subsidiary   50% owned by CEC Renewable Assets
Engie-CEC Community Solar Parent LLC
                                                                          Development, LLC                         No assets or liabilities in LLC or activity
Exeter RI 1, LLC                                Project Company           100% owned by CEC Renewable Assets
                                                                          Development, LLC                         No assets or liabilities in LLC or activity
Fairhaven MA 3, LLC                             Project Company           100% owned by CEC Renewable Assets
                                                                          Development, LLC                         No assets or liabilities in LLC or activity
                                                Project Company           100% owned by CEC Renewable Assets
FALL RIVER MA 1 LLC
                                                                          Development, LLC                         No assets or liabilities in LLC or activity
                                                Project Company
GC Solar1, LLC                                                            80% direct ownership, 19% owned by       Operating solar array LLC - solar panels owned by customers in array.
                                                                          Clean Energy Capital Fund 1, LLC         Selected project assets and liabilities sold to incumbent utility.
                              Case:20-17543-MER Doc#:59 Filed:01/19/21                       Entered:01/19/21 14:03:42 Page21 of 39


                                             Project Company
GC Solar2, LLC
                                                                       100% owned by CEC Solar Fund 1, LLC   Operating solar array LLC - solar panels owned by customers in array.
                                             Project Company
GCASA II, LLC                                                          80% direct ownership, 19% owned by    Operating solar array LLC - solar panels owned by customers in array.
                                                                       Clean Energy Capital Fund 1, LLC      Selected project assets and liabilities sold to incumbent utility.
                                             Project Company
GCASA LLC                                                                                                    Operating solar array LLC - solar panels owned by customers in array.
                                                                       100% ownership                        Selected project assets and liabilities sold to incumbent utility.
                                             Project Company           100% owned by CEC Renewable Assets
Greenville NY 2, LLC
                                                                       Development, LLC                      No assets or liabilities in LLC or activity
                                             Intermediate Subsidiary   100% owned by CEC Renewable Assets,
Group 1 Solar Holdings, LLC
                                                                       LLC                                   No assets or liabilities in LLC or activity
Hubbardston MA 1, LLC                        Project Company           100% owned by CEC Renewable Assets
                                                                       Development, LLC                      No assets or liabilities in LLC or activity
IRRV CEC LICENSED TECHNOLOGY TR FOR THE TR   CEC Wholly Owned
FACILITIES                                                             100% ownership                        Entity holding funds on deposit
                                             Project Company
Lake Solar 1, LLC
                                                                       99% ownership                         Operating solar array LLC - solar panels owned by customers in array.
                                             Project Company           100% owned by CEC Renewable Assets
Lisbon NH 1 LLC
                                                                       Development, LLC                      No assets or liabilities in LLC or activity
                                             Project Company
Mesa Solar1, LLC
                                                                       99.85% ownership                      Operating solar array LLC - solar panels owned by customers in array.
                                             Project Company           100% owned by CEC Renewable Assets
Millville MA 1, LLC
                                                                       Development, LLC                      No assets or liabilities in LLC or activity
                                             Project Company
MVSA, LLC                                                                                                    Operating solar array LLC - solar panels owned by customers in array.
                                                                       100% ownership                        Selected project assets and liabilities sold to incumbent utility.
Northfield MA 1, LLC                         Project Company           100% owned by CEC Renewable Assets
                                                                       Development, LLC                      No assets or liabilities in LLC or activity
Orange CEC MA 1, LLC                         Project Company           100% owned by CEC Renewable Assets
                                                                       Development, LLC                      No assets or liabilities in LLC or activity
Plympton MA 2, LLC                           Project Company           100% owned by CEC Renewable Assets
                                                                       Development, LLC                      No assets or liabilities in LLC or activity
Project Acushnet MA 2, LLC                   Project Company           Sold to Con Edison
Project Charlton MA 1, LLC                   Project Company           100% owned by CEC Renewable Assets
                                                                       Development, LLC                      No assets or liabilities in LLC or activity
Project Salisbury MD 1, LLC                  Project Company           100% owned by CEC Renewable Assets
                                                                       Development, LLC                      No assets or liabilities in LLC or activity
                                             Project Company
PV Solar1, LLC
                                                                       79.2% ownership                       Operating solar array LLC - solar panels owned by customers in array.
                                             Intermediate Subsidiary
Renewable Holdings 1, LLC
                                                                       100% owned by Renewable Parent, LLC   Holding company
                                             Intermediate Subsidiary   100% owned by CEC Renewable Assets,
Renewable Parent, LLC
                                                                       LLC                                   Holding company
                            Case:20-17543-MER Doc#:59 Filed:01/19/21                    Entered:01/19/21 14:03:42 Page22 of 39


                                         Intermediate Subsidiary
Renewable Sun LLC
                                                                   99% owned by Renewable Parent, LLC    Milestone payment due from Ameresco
                                         Intermediate Subsidiary
Renewable Sun Management Co., LLC
                                                                   100% owned by Renewable Parent, LLC   Holding company
                                         Project Company           100% owned by CEC Renewable Assets
ROCHESTER MA 1 LLC
                                                                   Development, LLC                      Formed but never used
Rochester MA 3, LLC                      Project Company           100% owned by CEC Renewable Assets
                                                                   Development, LLC                      No assets or liabilities in LLC or activity
Rochester MA 5, LLC                      Project Company           100% owned by CEC Renewable Assets
                                                                   Development, LLC                      No assets or liabilities in LLC or activity
Sheffield MA 1, LLC                      Project Company           Sold to Con Edison
                                         Project Company
SMPA Solar1, LLC                                                                                         Operating solar array LLC - solar panels owned by customers in array.
                                                                   99.8% ownership                       Selected project assets and liabilities sold to incumbent utility.
                                         Project Company                                                 Operating solar array LLC - solar panels owned by customers in array.
Summit Solar1, LLC                                                                                       Selected project assets and liabilities in process of being sold to Town
                                                                   97.98% ownership                      of Breckenridge.
Tolland MA 1, LLC                        Project Company           100% owned by CEC Renewable Assets
                                                                   Development, LLC                      No assets or liabilities in LLC or activity
Wareham MA 2, LLC                        Project Company           100% owned by CEC Renewable Assets
                                                                   Development, LLC                      No assets or liabilities in LLC or activity
Warren RI 1, LLC                         Project Company           100% owned by CEC Renewable Assets
                                                                   Development, LLC                      No assets or liabilities in LLC or activity
                                         Project Company           100% owned by CEC Renewable Assets
Washingtonville NY 1, LLC
                                                                   Development, LLC                      No assets or liabilities in LLC or activity
WESTPORT MA 4 LLC                        Project Company           100% owned by CEC Renewable Assets
                                                                   Development, LLC                      No assets or liabilities in LLC or activity
                                         Project Company           100% owned by CEC Renewable Assets
WESTPORT MA 5 LLC
                                                                   Development, LLC                      No assets or liabilities in LLC or activity
                                         Project Company
WH Solar 1, LLC                                                                                          Operating solar array LLC - solar panels owned by customers in array.
                                                                   99% ownership                         Selected project assets and liabilities sold to incumbent utility.
Whately MA 1, LLC                        Project Company           100% owned by CEC Renewable Assets
                                                                   Development, LLC                      No assets or liabilities in LLC or activity
Whately MA 2, LLC                        Project Company           100% owned by CEC Renewable Assets
                                                                   Development, LLC                      No assets or liabilities in LLC or activity
Charleston NY 1, LLC                     Project Company           Sold to Con Edison
Williamsburg MA 2, LLC                   Project Company           100% owned by CEC Renewable Assets
                                                                   Development, LLC                      No assets or liabilities in LLC or activity
                                         Project Company
Breck Solar1, LLC
                                                                   99% ownership                         Operating solar array LLC - solar panels owned by customers in array.
                                         Project Company
CEC SOLAR #1111, LLC                                                                                     Operating solar array LLC - solar panels owned by customers in array.
                                                                   99% ownership                         Selected project assets and liabilities sold to incumbent utility.
        Case:20-17543-MER Doc#:59 Filed:01/19/21                                        Entered:01/19/21 14:03:42 Page23 of 39

 Debtor         Clean Energy Collective, LLC                                                 Case number (If known) 20-17543
                Name

            55.1.    Lot 1 Bradley Solar
                     Fil No. 1 - A portion
                     of Section 10,
                     Township 15 South,
                     Range 66 West of the
                     sixth principal
                     meridian, El Paso
                     County, Colorado                     Fee simple                 $151,344.00                                        $155,771.00




 56.        Total of Part 9.                                                                                                         $155,771.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership
            Milestone Payments from Cypress Creek Renewables
            for Delivery - NGrid BLE Charlemont A Project (Amount
            is estimated)                                                                                                               $493,385.80


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
        Case:20-17543-MER Doc#:59 Filed:01/19/21                                        Entered:01/19/21 14:03:42 Page24 of 39

 Debtor         Clean Energy Collective, LLC                                                 Case number (If known) 20-17543
                Name



           Milestone Payments from Cypress Creek Renewables
           for MA - NStar Stellar Fairhaven E Project (Amount is
           estimated)                                                                                                             $252,327.95


           Milestone Payments from Ameresco, Inc. for CT- ES
           Bloomfield A Project (Amount is estimated)                                                                             $465,000.00


           Milestone Payments from Navisun LLC for MA – NStar
           Rochester EF Project (Amount is estimated)                                                                             $158,328.59




 78.       Total of Part 11.                                                                                                   $1,369,042.34
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
         Case:20-17543-MER Doc#:59 Filed:01/19/21                                                            Entered:01/19/21 14:03:42 Page25 of 39

 Debtor          Clean Energy Collective, LLC                                                                        Case number (If known) 20-17543
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $17,299.71

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $328,242.09

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $155,771.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +              $1,369,042.34

 91. Total. Add lines 80 through 90 for each column                                                         $1,714,584.14            + 91b.              $155,771.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,870,355.14




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
         Case:20-17543-MER Doc#:59 Filed:01/19/21                                                      Entered:01/19/21 14:03:42 Page26 of 39

 Fill in this information to identify the case:

 Debtor name         Clean Energy Collective, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)           20-17543
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $724.70       $724.70
           Vermont Department of Taxes                               Check all that apply.
           133 State Street                                             Contingent
           Montpelier, VT 05602                                         Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           3/1/2020
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $8,550.00
           367 US Route 1, Inc.                                                        Contingent
           198 Saco Avenue                                                             Unliquidated
           Old Orchard Beach, ME 04064                                                 Disputed
           Date(s) debt was incurred 4/22/2020
                                                                                   Basis for the claim:     Rent for Maine Office
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $262.80
           Alpine Environmental Consultants-James U                                    Contingent
           PO Box 145                                                                  Unliquidated
           Montgomery, NY 12549                                                        Disputed
           Date(s) debt was incurred 4/15/2019
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                            page 1 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   51109                                           Best Case Bankruptcy
        Case:20-17543-MER Doc#:59 Filed:01/19/21                                                Entered:01/19/21 14:03:42 Page27 of 39

 Debtor       Clean Energy Collective, LLC                                                            Case number (if known)            20-17543
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $3,000,000.00
          Ameresco, Inc.                                                        Contingent
          111 Speen Street, Suite 410                                           Unliquidated
          Framingham, MA 01701
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Sale price adjustment related to sales out of Clean
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Energy Holdco 1, LLC
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,880.00
          Ameresco, Inc.                                                        Contingent
          111 Speen Street, Suite 410                                           Unliquidated
          Framingham, MA 01701                                                  Disputed
          Date(s) debt was incurred 8/1/2019
                                                                             Basis for the claim:    Invoice for services on sold projects
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $800,000.00
          ANB Bank                                                              Contingent
          3033 E. First Avenue                                                  Unliquidated
          Operations Suite #200
                                                                                Disputed
          Denver, CO 80206
          Date(s) debt was incurred 4/15/2020
                                                                             Basis for the claim:    PPP Loan
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,000.00
          ANB Bank                                                              Contingent
          3033 E. First Avenue                                                  Unliquidated
          Denver, CO 80206                                                      Disputed
          Date(s) debt was incurred      7/23/2020                           Basis for the claim:    CEC Trustee Fee
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $270,000.00
          ANB Bank                                                              Contingent
          3033 E. First Avenue                                                  Unliquidated
          Denver, CO 80206                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    CEC guaranteed debt for CEC Solar #1112, LLC
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,714.67
          AT&T-CPS                                                              Contingent
          PO Box 5011                                                           Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred 10/25/2019
                                                                             Basis for the claim:    T1 service to project site - contract may be in CEC
          Last 4 digits of account number 3013                               name
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,057.05
          Baker and Hostetler LLP                                               Contingent
          PO Box 70189                                                          Unliquidated
          Cleveland, OH 44190                                                   Disputed
          Date(s) debt was incurred 2/17/2020
                                                                             Basis for the claim:    Legal Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 2 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case:20-17543-MER Doc#:59 Filed:01/19/21                                                Entered:01/19/21 14:03:42 Page28 of 39

 Debtor       Clean Energy Collective, LLC                                                            Case number (if known)            20-17543
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,000.00
          Bart Rupert                                                           Contingent
          1136 Nestling Court
                                                                                Unliquidated
          Gulf Breeze, FL 32563
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Tax Distribution
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $43,000.00
          Black Coral Capital, LLC                                              Contingent
          110 West 7th Street, Suite 2000
                                                                                Unliquidated
          Attn: Scott Rowland
          Tulsa, OK 74119                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Tax Distribution
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,000.00
          Blue Fish                                                             Contingent
          920 Dauphin Street                                                    Unliquidated
          Mobile, AL 36604                                                      Disputed
          Date(s) debt was incurred      2/14/2020                           Basis for the claim:    Software Development Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,000.00
          Bonsai Communities, LLC                                               Contingent
          401 Tree Farm Drive
                                                                                Unliquidated
          Carbondale, CO 81623
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Tax Distribution
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $771,748.29
          Borrego Solar Systems, Inc.                                           Contingent
          1814 Franklin Street, Suite 700                                       Unliquidated
          Oakland, CA 94612                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Judgment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,282.90
          Capital Business Systems Inc                                          Contingent
          PO Box 508                                                            Unliquidated
          Cheyenne, WY 82003                                                    Disputed
          Date(s) debt was incurred 2/19/2020
                                                                             Basis for the claim:    copier maintenance contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $59.00
          Charter Communications                                                Contingent
          PO Box 60187                                                          Unliquidated
          Los Angeles, CA 90060                                                 Disputed
          Date(s) debt was incurred 8/1/2020
                                                                             Basis for the claim:    internet Auburn and Maine offices
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case:20-17543-MER Doc#:59 Filed:01/19/21                                                Entered:01/19/21 14:03:42 Page29 of 39

 Debtor       Clean Energy Collective, LLC                                                            Case number (if known)            20-17543
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,000.00
          Coalition for Community Solar Access                                  Contingent
          1380 Monroe Street, NW #721                                           Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 3/4/2020
                                                                             Basis for the claim:    Membership Dues
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,745.00
          Colorado Solar & Storage Association                                  Contingent
          1536 Wynkoop St Ste 104                                               Unliquidated
          Denver, CO 80202                                                      Disputed
          Date(s) debt was incurred 2/27/2020
                                                                             Basis for the claim:    Membership Dues
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,520.31
          Comcast                                                               Contingent
          PO Box 34744                                                          Unliquidated
          Seattle, WA 98124                                                     Disputed
          Date(s) debt was incurred      8/21/2020                           Basis for the claim:    Broadband for office plus cancel fee
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $753.00
          Commissioner of Taxation & Finance                                    Contingent
          328 State Street, Rm 331                                              Unliquidated
          Schenectady, NY 12305                                                 Disputed
          Date(s) debt was incurred 7/23/2020
                                                                             Basis for the claim:    NY Work Comp
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $944.00
          Crayon Software Experts LLC                                           Contingent
          12221 Merit Drive, Suite 800                                          Unliquidated
          Dallas, TX 75251                                                      Disputed
          Date(s) debt was incurred 2/26/2020
                                                                             Basis for the claim:    Software Subscription
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $127,036.14
          CV 363 Centennial Parkway, LLC                                        Contingent
          5291 East Yale Avenue                                                 Unliquidated
          Denver, CO 80222                                                      Disputed
          Date(s) debt was incurred 5/20/2020
                                                                             Basis for the claim:    Rent for CO office
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,000.00
          David Marrs                                                           Contingent
          0528 Larkspur Drive
                                                                                Unliquidated
          Carbondale, CO 81623
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Tax Distrbiution
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case:20-17543-MER Doc#:59 Filed:01/19/21                                                Entered:01/19/21 14:03:42 Page30 of 39

 Debtor       Clean Energy Collective, LLC                                                            Case number (if known)            20-17543
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,341.50
          Dentons US LLP                                                        Contingent
          PO Box Dept 3078                                                      Unliquidated
          Carol Stream, IL 60132                                                Disputed
          Date(s) debt was incurred 7/31/1010
                                                                             Basis for the claim:    Trademark filing fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,150.00
          ECAD, Inc                                                             Contingent
          PO Box 51507                                                          Unliquidated
          Midland, TX 79710                                                     Disputed
          Date(s) debt was incurred      2/18/2020                           Basis for the claim:    Software Subscription
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $312.22
          Experian - Information Solutions, Inc.                                Contingent
          PO Box 881971                                                         Unliquidated
          Los Angeles, CA 90088                                                 Disputed
          Date(s) debt was incurred 7/23/2020
                                                                             Basis for the claim:    Subscription
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $200,000.00
          Exyte Energy f/k/a M+W Energy Inc                                     Contingent
          1095 Morris Ave, Suite 102                                            Unliquidated
          Union, NJ 07083                                                       Disputed
          Date(s) debt was incurred 6/26/2018
                                                                             Basis for the claim:    Project Costs
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $702.17
          FedEx                                                                 Contingent
          PO Box 17212                                                          Unliquidated
          Wilmington, DE 19850                                                  Disputed
          Date(s) debt was incurred 6/25/2020
                                                                             Basis for the claim:    Shipping
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $120,000.00
          First Solar Distributed Generation, LLC                               Contingent
          350 West Washington Street, Suite 600
                                                                                Unliquidated
          Tempe, AZ 85281
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Tax Distribution
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,000.00
          Fuse Energy                                                           Contingent
          12 Winding Way                                                        Unliquidated
          PO Box 333                                                            Disputed
          Groton, MA 01450
                                                                             Basis for the claim:    Independent Sales Rep fees
          Date(s) debt was incurred      3/25/2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case:20-17543-MER Doc#:59 Filed:01/19/21                                                Entered:01/19/21 14:03:42 Page31 of 39

 Debtor       Clean Energy Collective, LLC                                                            Case number (if known)            20-17543
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,567.59
          Goddard Consulting                                                    Contingent
          291 Main Street                                                       Unliquidated
          Suite 8                                                               Disputed
          Northborough, MA 01532
                                                                             Basis for the claim:
          Date(s) debt was incurred 5/12/2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $375,000.00
          Great Western Bank                                                    Contingent
          225 S. Main Avenue                                                    Unliquidated
          Sioux Falls, SD 57104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    CEC guaranteed debt of CS Solar 1, LLC
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,897.14
          Great-West Trust Company LLC                                          Contingent
          PO Box 561148                                                         Unliquidated
          Denver, CO 80256                                                      Disputed
          Date(s) debt was incurred 10/22/2020
                                                                             Basis for the claim:    401K Quarterly Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,311.44
          Indexed I/O, CORP                                                     Contingent
          3457 Ringsby Court, Suite 215                                         Unliquidated
          Denver, CO 80216                                                      Disputed
          Date(s) debt was incurred 1/31/2020
                                                                             Basis for the claim:    Data Storage - Borrego case
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,821.36
          Infinisource Benefit Services                                         Contingent
          PO Box 889                                                            Unliquidated
          Coldwater, MI 49036                                                   Disputed
          Date(s) debt was incurred 8/25/2020
                                                                             Basis for the claim:    Service Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $376.42
          Iron Mountain, Inc.                                                   Contingent
          PO Box 915004                                                         Unliquidated
          Dallas, TX 75391                                                      Disputed
          Date(s) debt was incurred      2/29/2020                           Basis for the claim:    Shredding Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,150.54
          Jackson Lewis PC                                                      Contingent
          PO Box 416019                                                         Unliquidated
          Boston, MA 02241                                                      Disputed
          Date(s) debt was incurred      4/14/2020                           Basis for the claim:    Legal Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case:20-17543-MER Doc#:59 Filed:01/19/21                                                Entered:01/19/21 14:03:42 Page32 of 39

 Debtor       Clean Energy Collective, LLC                                                            Case number (if known)            20-17543
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,000.00
          Jerian Hunter                                                         Contingent
          422 S Centerville Road                                                Unliquidated
          Middletown, NY 10940                                                  Disputed
          Date(s) debt was incurred 1/3/2019
                                                                             Basis for the claim:    Project Costs
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $72.03
          LogMeIn Inc                                                           Contingent
          PO Box 50264                                                          Unliquidated
          Los Angeles, CA 90074                                                 Disputed
          Date(s) debt was incurred 3/19/2020
                                                                             Basis for the claim:    Software Subscription
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,000.00
          Marcum LLP                                                            Contingent
          6685 Beta Dr                                                          Unliquidated
          Cleveland, OH 44143                                                   Disputed
          Date(s) debt was incurred      2/29/2020                           Basis for the claim:    Software audit fees for 2019
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,600.00
          Maria Flores DBA Azores Cleaning                                      Contingent
          82 Wheatland Street                                                   Unliquidated
          Somerville, MA 02145                                                  Disputed
          Date(s) debt was incurred 3/1/2020
                                                                             Basis for the claim:    Cleaning MA office
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,167.98
          Masergy Cloud                                                         Contingent
          PO Box 733939                                                         Unliquidated
          Dallas, TX 75373                                                      Disputed
          Date(s) debt was incurred      3/17/2020                           Basis for the claim:    Telephone service provider
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,250.00
          Meltwater News US Inc                                                 Contingent
          Dept LA 23721                                                         Unliquidated
          Pasadena, CA 91185                                                    Disputed
          Date(s) debt was incurred 3/11/2020
                                                                             Basis for the claim:    Marketing subscription
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,389.16
          Microsoft Corporation                                                 Contingent
          1950 N Stemmons Fwy                                                   Unliquidated
          Suite 5010 LB 842467                                                  Disputed
          Dallas, TX 75207
                                                                             Basis for the claim:    data storage fees
          Date(s) debt was incurred 6/13/2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case:20-17543-MER Doc#:59 Filed:01/19/21                                                Entered:01/19/21 14:03:42 Page33 of 39

 Debtor       Clean Energy Collective, LLC                                                            Case number (if known)            20-17543
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.79
          Minnesota Revenue                                                     Contingent
          Mail Station 1765                                                     Unliquidated
          Saint Paul, MN 55145                                                  Disputed
          Date(s) debt was incurred      10/31/2020                          Basis for the claim:    tax and accounting
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,225.14
          National Grid (Newark)                                                Contingent
          PO Box 11737                                                          Unliquidated
          Newark, NJ 07101                                                      Disputed
          Date(s) debt was incurred 2/20/2020
                                                                             Basis for the claim:    MA office suplies
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,500.00
          NEC Community Lender, LLC                                             Contingent
          Brandywine Plaza West
                                                                                Unliquidated
          1521 Concord Pike (US 202), Suite 301
          Wilmington, DE 19803                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Tax Distribution
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,185.74
          New York State Dept of Environment Conse                              Contingent
          701 S Main Street                                                     Unliquidated
          Northville, NY 12134                                                  Disputed
          Date(s) debt was incurred 11/18/2019
                                                                             Basis for the claim:    Authorization Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,200.00
          Northeast Clean Energy Council                                        Contingent
          250 Summer Street                                                     Unliquidated
          5th Floor                                                             Disputed
          Boston, MA 02210
                                                                             Basis for the claim:    Membership Dues
          Date(s) debt was incurred 1/14/2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7.80
          Northwest Parkway                                                     Contingent
          3701 Northwest Parkway                                                Unliquidated
          Broomfield, CO 80023                                                  Disputed
          Date(s) debt was incurred 7/12/2020
                                                                             Basis for the claim:    Tolls
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,250.00
          NY SEIA                                                               Contingent
          PO Box 1523                                                           Unliquidated
          Long Island City, NY 11101                                            Disputed
          Date(s) debt was incurred 12/19/2019
                                                                             Basis for the claim:    Membership Dues
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case:20-17543-MER Doc#:59 Filed:01/19/21                                                Entered:01/19/21 14:03:42 Page34 of 39

 Debtor       Clean Energy Collective, LLC                                                            Case number (if known)            20-17543
              Name

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $503.00
          NYS Workers Compensation Board                                        Contingent
          328 State St, Rm 331                                                  Unliquidated
          Schenectady, NY 12305                                                 Disputed
          Date(s) debt was incurred 10/15/2020
                                                                             Basis for the claim:    Non Compliance Fee
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $216.20
          NYSIF Disability Benefits                                             Contingent
          PO Box 5239                                                           Unliquidated
          New York, NY 10008                                                    Disputed
          Date(s) debt was incurred 10/20/2020
                                                                             Basis for the claim:    Disability Benefits
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,200.00
          Outreach Corporation                                                  Contingent
          333 Elliott Avenue W #500                                             Unliquidated
          Seattle, WA 98119                                                     Disputed
          Date(s) debt was incurred 3/27/2020
                                                                             Basis for the claim:    Annual Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,936.72
          Paino Associates, LLC                                                 Contingent
          395 Totten Pond Road, Suite 304                                       Unliquidated
          Wellesley Hills, MA 02481                                             Disputed
          Date(s) debt was incurred 4/1/2020
                                                                             Basis for the claim:    MA office lease
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $241,900.00
          Paul Spencer                                                          Contingent
          5000 Bear Ridge Road
                                                                                Unliquidated
          Basalt, CO 81621
                                                                                Disputed
          Date(s) debt was incurred 3/31/2020
          Last 4 digits of account number                                                    Severance - $82,400
                                                                             Basis for the claim:
                                                                             Tax Distribution - $159,500
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,250.00
          Pinnacle Energy                                                       Contingent
          PO Box 176                                                            Unliquidated
          Jefferson, MA 01522                                                   Disputed
          Date(s) debt was incurred      3/2/2020                            Basis for the claim:    Independent Sales Rep fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $47.05
          Pinnacle Investigations                                               Contingent
          920 N. Argonne Road, Suite 200                                        Unliquidated
          Spokane, WA 99212                                                     Disputed
          Date(s) debt was incurred 3/1/2020
                                                                             Basis for the claim:    Background checks
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case:20-17543-MER Doc#:59 Filed:01/19/21                                                Entered:01/19/21 14:03:42 Page35 of 39

 Debtor       Clean Energy Collective, LLC                                                            Case number (if known)            20-17543
              Name

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.25
          Pitney Bowes Purchase Power                                           Contingent
          PO Box 371874                                                         Unliquidated
          Pittsburgh, PA 15250                                                  Disputed
          Date(s) debt was incurred 9/11/2020
                                                                             Basis for the claim:    Postage Meter
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,510.50
          Plante & Moran, PLLC                                                  Contingent
          16060 Collections Center Drive                                        Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred 6/11/2020
                                                                             Basis for the claim:    tax and accounting
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,600.00
          Prime Engineering Inc                                                 Contingent
          PO Box 1088                                                           Unliquidated
          Lakeville, MA 02347                                                   Disputed
          Date(s) debt was incurred 2/27/2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,150.00
          Quest Energy Solutions                                                Contingent
          93 Stafford Street Ste 202                                            Unliquidated
          Worcester, MA 01603                                                   Disputed
          Date(s) debt was incurred 3/3/2020
                                                                             Basis for the claim:    Independent Sales Rep fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $258.52
          Ram Computer Supply Inc                                               Contingent
          14901 East Hampden Avenue, Suite 315                                  Unliquidated
          Aurora, CO 80014                                                      Disputed
          Date(s) debt was incurred 2/4/2020
                                                                             Basis for the claim:    IT Supplies
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $71.00
          Ready ReFresh                                                         Contingent
          PO Box 856192                                                         Unliquidated
          Louisville, KY 40285                                                  Disputed
          Date(s) debt was incurred      3/12/2020                           Basis for the claim:    MA water subscription
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,154.14
          Robert N. Thornton                                                    Contingent
          1166 Linda Ave                                                        Unliquidated
          Ashland, OR 97520                                                     Disputed
          Date(s) debt was incurred      3/15/2020                           Basis for the claim:    Consulting Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case:20-17543-MER Doc#:59 Filed:01/19/21                                                Entered:01/19/21 14:03:42 Page36 of 39

 Debtor       Clean Energy Collective, LLC                                                            Case number (if known)            20-17543
              Name

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,500.25
          Roy W. Penny, Jr. PC                                                  Contingent
          1129 E 17th Avenue                                                    Unliquidated
          Denver, CO 80218                                                      Disputed
          Date(s) debt was incurred 1/31/2020
                                                                             Basis for the claim:    Legal Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,641.09
          SalesForce.com                                                        Contingent
          PO Box 203141                                                         Unliquidated
          Dallas, TX 75320                                                      Disputed
          Date(s) debt was incurred      10/31/2020                          Basis for the claim:    Annual software subscription
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $65,925.00
          Sam Cunningham                                                        Contingent
          319 S. Peak Road                                                      Unliquidated
          Boulder, CO 80302                                                     Disputed
          Date(s) debt was incurred      3/31/2020                           Basis for the claim:    Severance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $43,125.00
          SEIA                                                                  Contingent
          1425 K Street N.W., Suite 1000                                        Unliquidated
          Suite 400                                                             Disputed
          Washington, DC 20005
                                                                             Basis for the claim:    Membership dues
          Date(s) debt was incurred 4/19/2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,500.00
          Single Source Energy Solutions, Inc                                   Contingent
          7 Bay Cliff Circle                                                    Unliquidated
          Plymouth, MA 02360                                                    Disputed
          Date(s) debt was incurred 2/19/2020
                                                                             Basis for the claim:    Independent Sales Rep fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,005.90
          Solar Power Financial                                                 Contingent
          30 S. 31st Street                                                     Unliquidated
          Boulder, CO 80305
                                                                                Disputed
          Date(s) debt was incurred 11/4/2020
                                                                             Basis for the claim:    Project Origination Fee
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $230.00
          Some Like It Green                                                    Contingent
          8773 West Iliff Lane                                                  Unliquidated
          Denver, CO 80227                                                      Disputed
          Date(s) debt was incurred      4/1/2020                            Basis for the claim:    CO office plant care
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case:20-17543-MER Doc#:59 Filed:01/19/21                                                Entered:01/19/21 14:03:42 Page37 of 39

 Debtor       Clean Energy Collective, LLC                                                            Case number (if known)            20-17543
              Name

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $367.70
          Source Office & Technology                                            Contingent
          13350 West 43rd Drive                                                 Unliquidated
          Golden, CO 80403                                                      Disputed
          Date(s) debt was incurred 3/2/2020
                                                                             Basis for the claim:    Office Supplies
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27.00
          Survey Monkey                                                         Contingent
          One Curiosity Way                                                     Unliquidated
          San Mateo, CA 94403                                                   Disputed
          Date(s) debt was incurred 11/7/2017
                                                                             Basis for the claim:    Subscription
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,000.00
          Taylored Feats Inc.                                                   Contingent
          7439 Ivy Hills Place, #201                                            Unliquidated
          Cincinnati, OH 45244                                                  Disputed
          Date(s) debt was incurred 2/16/2020
                                                                             Basis for the claim:    Consulting fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,000.00
          The Energy Executives, LLC                                            Contingent
          1028 Boulevard Suite 301                                              Unliquidated
          West Hartford, CT 06119                                               Disputed
          Date(s) debt was incurred 1/9/2020
                                                                             Basis for the claim:    Membership Dues
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $183,308.41
          The Matt Group Ltd.                                                   Contingent
          525 East 72nd Street, Apartment 14i                                   Unliquidated
          New York, NY 10021
                                                                                Disputed
          Date(s) debt was incurred 4/25/2019
                                                                             Basis for the claim:    Project Origination Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,527.42
          Thomson Reuters-West                                                  Contingent
          PO Box 6292                                                           Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred 2/1/2020
                                                                             Basis for the claim:    Legal research library
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $71.46
          Time Warner Cable (Spectrum)                                          Contingent
          PO Box 4617                                                           Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred 7/2/2020
                                                                             Basis for the claim:    ME office broadband
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case:20-17543-MER Doc#:59 Filed:01/19/21                                                Entered:01/19/21 14:03:42 Page38 of 39

 Debtor       Clean Energy Collective, LLC                                                            Case number (if known)            20-17543
              Name

 3.80      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,393.18
           Verizon Wireless                                                     Contingent
           PO Box 660108                                                        Unliquidated
           Dallas, TX 75266-0108                                                Disputed
           Date(s) debt was incurred 10/31/2020
                                                                             Basis for the claim:    telephone service provider
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.81      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $16,160.84
           Willis of North Carolina Inc.                                        Contingent
           29754 Network Place                                                  Unliquidated
           Chicago, IL 60673                                                    Disputed
           Date(s) debt was incurred 6/30/2020
                                                                             Basis for the claim:    Insurance
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.82      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $52,500.00
           Willis Towers Watson Southeast, Inc.                                 Contingent
           29982 Network Place                                                  Unliquidated
           Chicago, IL 60673                                                    Disputed
           Date(s) debt was incurred 1/30/2020
                                                                             Basis for the claim:    Insurance
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                          724.70
 5b. Total claims from Part 2                                                                            5b.   +    $                    6,851,654.81

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                        6,852,379.51




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 13 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
Case:20-17543-MER Doc#:59 Filed:01/19/21   Entered:01/19/21 14:03:42 Page39 of 39
